DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 18-22 in the reply filed on 10 March 2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “I” in Figs. 5A, 5B and 8C.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcing tab extending in parallel with the individual module is not shown for elected figures 8a-8c for claims 5 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  “defines recessed portion” in line 2 is grammatically incorrect. A suggested correction is “defines a recessed portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "reinforcing tab" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 18 does not recite the limitation “reinforcing tab”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (U.S. 2016/0095670 A1) in view of Baek (KR 200446323Y1). 

    PNG
    media_image1.png
    479
    552
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    543
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    437
    627
    media_image3.png
    Greyscale

In regards to claim 1, Witte et al teaches an indirect bonding tray apparatus (figs. 14-49) comprising one or more individual modules (432) each defining a receiving channel (receiving channel in annotated fig. 29) for retaining an orthodontic appliance (436) within and configured for placement upon a dentition (430) of a subject wherein the one or more individual modules are formed into an arch (200 in fig. 14) in which each of the modules is coupled to an adjacent module such that the arch is configured for placement upon the dentition (para. 0126). 
Witte et al fails to teach an indirect bonding tray wherein each of the one or more individual modules defines an access lumen in communication with the receiving channel.
However, Baek teaches an indirect bonding tray with an access lumen (6 in fig. 6) in communication with the receiving channel (channel in annotated fig. 6).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte et al to incorporate the teachings of Baek and provide an indirect bonding tray apparatus wherein each of the one or more individual modules defines an 
In regards to claim 2, Witte et al in view of Baek teaches the invention substantially as claimed. Witte et al further teaches an indirect bonding tray apparatus further comprising a removal tab (750) having a length (transverse length in annotated fig. 49) which extends transversely relative to the individual module (module in annotated fig. 49). 
In regards to claim 3, Witte et al in view of Baek teach the invention substantially as claimed. Witte further teaches an indirect bonding tray apparatus further comprising a pivoting portion (pivoting portion in annotated fig. 49) located away from the removal tab (750) such that the removal tab is rotatable about the pivoting portion.
In regards to claim 4, Witte et al in view of Baek teaches the invention substantially as claimed. Witte et al further teaches an indirect bonding tray apparatus wherein each of the of modules is detachably removable from the adjacent module (paras. 0009, 0142).  
In regards to claim 11, Witte et al in view of Baek teaches the invention substantially as claimed. Witte et al further teaches an indirect bonding tray apparatus further comprising an orthodontic bracket (436) positionable within the receiving channel (receiving channel in annotated fig. 29).  

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (U.S. 2016/0095670 A1) in view of Baek (KR 200446323Y1) as applied to claims  1 and 3 above, and further in view of Doyle (U.S. No. 5,863,198 A).


    PNG
    media_image4.png
    423
    483
    media_image4.png
    Greyscale

In regards to claim 5, Witte/Baek teach the invention substantially as claimed. Witte/Baek fails to teach an indirect bonding tray apparatus further comprising a reinforcing tab extending in parallel with the individual module.  
However, Doyle further teaches an indirect bonding tray apparatus further comprising a reinforcing tab (reinforcing tab in annotated fig. 13) extending in parallel with the individual module.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte/Baek to incorporate the teachings of Doyle and provide an indirect bonding tray apparatus further comprising a reinforcing tab extending in parallel with the individual module. Doing so would allow more secure attachment of the module to the tooth. 
In regards to claim 6, Witte/Baek/Doyle teach the invention substantially as claimed. Doyle further teaches an indirect bonding tray apparatus wherein the pivoting portion (Y in fig. 13) comprises a break joint configured to yield or bend (col. 8 lines 14-20).  

In regards to claim 7, Witte/Baek/Doyle teach the invention substantially as claimed. Doyle further teaches an indirect bonding tray apparatus wherein the pivoting portion (Y) is located in proximity to where the occlusal plane (occlusal plane in annotated fig. 13) and buccal plane (buccal plane in annotated fig. 13) of the indirect bonding tray apparatus meet.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte/Baek/Doyle to incorporate the further teachings of Doyle and provide an indirect bonding tray apparatus wherein the pivoting portion is located in proximity to where the occlusal plane and buccal plane of the indirect bonding tray apparatus meet. Doing so would facilitate the removal of the module from the tooth (Doyle col. 8 lines 14-20).
In regards to claim 8, Witte/Baek/Doyle teach the invention substantially as claimed. Doyle further teaches an indirect bonding tray apparatus wherein the pivoting portion (Y) is located along a buccal plane (buccal plane in annotated fig. 13). Though Doyle does not explicitly teach a pivoting portion located in proximity to the receiving channel, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Witte by designing the pivoting portion of the tray (Y) on the buccal plane as shown by Doyle (buccal plane in annotated fig. 13), since such modification is taught old and 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte/Baek/Doyle to incorporate the further teachings of Doyle and provide an indirect bonding tray apparatus wherein the pivoting portion is located along a buccal plane in proximity to the receiving channel. Doing so would facilitate the removal of the module from the tooth (Doyle col. 8 lines 14-20).
In regards to claim 9, Witte/Baek/Doyle teach the invention substantially as claimed. Witte/Baek fails to disclose an indirect bonding tray apparatus wherein the pivoting portion defines recessed portion in proximity to the receiving channel.
Doyle further teaches an indirect bonding tray apparatus wherein the pivoting portion (Y) defines a recessed portion. Though Doyle does not explicitly teach a pivoting portion located in proximity to the receiving channel, once the apparatus of Witte/Baek/Doyle is modified by the flexible pivoting portion of Doyle, the pivoting portion would be located in proximity to the receiving channel, as the receiving channel of Baek is also located on a buccal plane (buccal plane in annotated fig. 6) in proximity to the receiving channel.  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte/Baek/Doyle to incorporate the further teachings of Doyle and provide an indirect bonding tray apparatus wherein the pivoting portion defines a recessed portion in proximity to the receiving channel. Doing so would facilitate the removal of the module from the tooth by allowing for flexure or failure at the recessed portion (Doyle col. 8 lines 14-20).

In regards to claim 10, Witte/Baek/Doyle teach the invention substantially as claimed.  Witte/Baek fails to disclose an indirect bonding tray apparatus wherein the one or more individual modules form a flattened occlusal surface over the apparatus.
Doyle further teaches an indirect bonding tray apparatus wherein the one or more individual modules (176) form a flattened occlusal surface (occlusal surface in annotated fig. 13) over the apparatus.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Witte/Baek/Doyle to incorporate the further teachings of Doyle and provide an indirect bonding tray apparatus wherein the one or more individual modules form a flattened occlusal surface over the apparatus. Doing so would allow the modules to fit inside the mouth without poking or sticking the other jaw of the patient.  

Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 8002543 B2) in view of in view of Baek (KR 200446323Y1).

    PNG
    media_image5.png
    556
    633
    media_image5.png
    Greyscale

In regards to claim 18, Kang et al teaches an indirect bonding tray apparatus (figs. 2-13) comprising a first component (112) defining a receiving channel (receiving channel in annotated fig. 10) and configured for placement upon a first surface of a tooth (A) of a subject, wherein the first component further defines a receiving channel (receiving channel in annotated fig. 10) for retaining an orthodontic appliance (10) against the first surface of the tooth (first tooth surface in annotated fig. 10); a second component (104) extending transversely and configured for placement upon a second surface of the tooth (second tooth surface in annotated fig. 10) opposite to the first surface, wherein the first component and the second component are configured to conform to a dentition of the subject (col. 10 lines 51-54).
Kang et al fails to teach an indirect bonding tray apparatus wherein the first component defines an access lumen in communication with the receiving channel.
However, Baek teaches an indirect bonding tray with an access lumen (6 in fig. 6) in communication with the receiving channel (channel in annotated fig. 6).

In regards to claim 20, Kang et al in view of Baek teach the invention substantially as claimed. Kang et al further teaches an indirect bonding tray apparatus wherein the first component (112) and second component (104) are removably securable relative to one another (col. 8 lines 38-44, 66-67).  
In regards to claim 21, Kang et al in view of Baek teach the invention substantially as claimed. Kang et al further teaches an indirect bonding apparatus wherein the first component (112) and second component (104) form a flattened occlusal surface (occlusal surface in annotated fig. 10) over the apparatus.  
In regards to claim 22, Kang et al in view of Baek teach the invention substantially as claimed. Kang et al further teaches an indirect bonding apparatus further comprising an orthodontic bracket (10) positionable within the receiving channel (receiving channel in annotated fig. 10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S.  No. 8,002,543 B2) in view of in view of Baek (KR 200446323Y1) as applied to claim 18 above, and further in view of Pearlman (U.S. No. 3,521,355 A). 
In regards to claim 19, Kang et al in view of Baek teach the invention substantially as claimed. Kang et al in view of Baek teach a reinforcing tab (reinforcing tab in annotated fig. 10), 
However, Pearlman teaches a bonding component (figs. 1-2) which further comprises a removal tab (10) which extends vertically relative occlusal surface (12). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of indirect bonding trays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kang et al in view of Baek to incorporate the teachings of Pearlman and provide an indirect bonding tray wherein the first component further comprises a removal tab extending in parallel with the reinforcing tab. Doing so would allow for the removal tab of Pearlman to help remove the first component (Kang, ref. num 112 in fig. 10) from the indirect bonding device of Kang/Baek.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772